seed He TAAN

-—

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF OHIO

WESTERN DIVISION
MICHAEL T. POLING, )
Plaintiff, )
y ) Civil Action No. 3:18-cv-00325
° )
) Judge Rice
ANDREW SAUL, ,
COMMISSIONER OF SOCIAL Magistrate Judge Newman
SECURITY, )
Defendant.
)
ORDER

 

This cause coming before the Court on the joint motion of the parties, due notice having
been given, and the Court being fully advised,
IT IS THEREFORE ORDERED THAT:

1. The Parties’ Joint Motion for an Award of Attorney’s Fees under the Equal Access to
Justice Act is accepted and the Commissioner shall pay Plaintiff's attorney fees in the
amount of $3,500.00, and no costs for a total of $3,500.00;

2. Counsel for the parties shall verify whether or not Plaintiff owes a preexisting debt to the
United States subject to offset, consistent with Astrue v. Ratliff, 130 S.Ct. 2521, 560 U.S.
586 (2010). If no such pre-existing debt exists, Defendant shall pay the EAJA award
directly to Plaintiff's counsel pursuant to the EAJA assignment signed by Plaintiff; and

 

3. The case remains terminated on the docket of this Court.

IT IS SO ORDERED.

Date: 1314+ BO Entered: (Rom
